Citation Nr: 1744172	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  11-15 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for arthritis of the left knee.

3.  Entitlement to service connection for extraction of teeth, to include as secondary to a service-connected disability.


WITNESS AT HEARING ON APPEAL

Veteran


ORDER

Entitlement to service connection for a right knee condition, to include as secondary to a service-connected disability is denied.

Entitlement to service connection for arthritis of the left knee, to include as secondary to a service-connected disability is denied.

Entitlement to service connection for extraction of teeth is denied.  


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's right knee condition is not related to active service or to any service-connected disability.

2.  The record evidence shows that the Veteran's arthritis of the left knee is not related to active service or to any service-connected disability.

3.  The record evidence shows that the Veteran's extraction of teeth is not related to active service or to any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right knee condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016). 

2.  The criteria for establishing service connection for arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The criteria for establishing service connection for extraction of teeth have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from April 1986 to May 1989.  

These matters come before the Board of Veterans Appeals (Board) on appeal from the June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2015, the Veteran testified at a video conference hearing conducted at the Muskogee RO before the undersigned.  A copy of the transcript has been associated with the claim folder.

By a January 2016 Board decision, the Veteran's claims to reopen the previously-denied claims of entitlement to service connection for a bilateral knee disability were reopened.  The Board remanded all issues on appeal for additional development.  A supplemental SOC was issued in October 2016.

The Board recognizes that the Veteran has perfected the appeal for a temporary total evaluation; however, in his September 2016 VA Form 9, he requested a hearing.  As that request is still outstanding, that appeal is not yet ready for adjudication.  

The issue of whether new and material evidence has been raised sufficient to reopen the claim of service connection for a low back disability has been raised by the record in the October 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).
	
Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

1.  Bilateral knee disorders

In the present case, the Veteran has a current diagnosis of degenerative joint disease of the bilateral knees, status post-total knee replacements.  See August 2016 VA examination.  The Board therefore finds that the evidence demonstrates a current diagnosis, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Turning to the service records and existence of an in-service event, occurrence, or injury, the Board notes that a June 1986 Emergency Care and Treatment report reflects that the Veteran was taken to the military hospital after he fell and struck his left knee against a rock.  Upon physical evaluation of the knee, the treatment provider noted that the Veteran exhibited pain in the left subpatellar region of the knee, slight effusion below the left patellar region, and tenderness at the subpatellar bursa.  An x-ray of the knee was negative for signs of a fracture, and the Veteran was thereafter assessed with having a soft tissue contusion in the left knee.  A subsequent screening note of acute medical care, dated several days afterwards (also in June 1986), reflects the Veteran's complaints of left knee pain of five days duration.  Physical examination of the knee was negative for signs of effusion, but mild swelling was noted in the submedial patellar region, and evidence of tenderness was observed in the suprapatellar region, to include the metatarsophalangeal (MTP) joint.  After evaluating the Veteran, the treatment provider assessed the Veteran with having suprapatellar and MTP contusion.  A little over a week after this visit (also in June 1986), the Veteran was seen at the military clinic again with complaints of left knee pain of two weeks duration.  During this visit, the treatment provider observed no evidence or signs of edema, crepitus, deformity, effusion or instability in the knee, but did note mild tenderness in the medial and lateral portion of the left knee.  The Veteran was thereafter diagnosed with having a resolving contusion. 

A sick call treatment note dated on June 26, 1986 reflects the Veteran's complaints of stiffness in the morning, which he reportedly could "work...out."  The Veteran was assessed with rule-out resolving patella tendonitis in the left knee. A July 1986 sick call note also reflects an assessment of resolving left patellar tendonitis. 

Then, in February 1988, the Veteran was seen at the military clinic with complaints of right knee pain after he injured his knee when he fell down the staircase the night before.  The treatment provider observed effusion, swelling and tenderness surrounding the patellar tendon, but noted that the ligaments were still intact.  The Veteran was assessed with a possible knee sprain.  An x-ray of the right knee was negative for signs of a fracture, or any other abnormal findings.  At the March 1989 separation examination, although the clinical evaluation of the lower extremities was shown to be normal, in the summary of defects and diagnoses section, the medical examiner noted that the Veteran had chronic knee pain.  Also, in the March 1989 medical history report, the Veteran reported that he did not know whether he had a trick or locked knee.  

Given the above, the Board finds that the occurrence of the in-service event is established, and the second element of service connection is met.  See Shedden, 381 F.3d at 1166-67.  

The question then becomes whether a nexus, or relationship, between the Veteran's current disability and the in-service symptoms has been shown.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the preponderance of the evidence is against granting the Veteran's claims of service connection for a right knee condition and left knee arthritis.  The Veteran contends that his current right knee condition and left knee arthritis is related to active service.  The record evidence does not support his assertions regarding an etiological link between either his current right knee condition and left knee arthritis and active service or any of his service-connected disabilities.  It shows instead that, although the Veteran currently experiences disability due to a right knee condition and left knee arthritis, neither of these disabilities is related to active service or any incident of service.

Turning to the medical evidence, the Board recognizes that the Veteran sought treatment for his knees in service, as described above.  However, at the March 1989 separation examination, although the clinical evaluation of the lower extremities was shown to be normal, in the summary of defects and diagnoses section, the medical examiner noted that the Veteran had chronic knee pain. Also, in the March 1989 medical history report, the Veteran reported that he did not know whether he had a trick or locked knee. The Veteran re-enlisted in the military in January 1991. However, the records pertaining to his second period of military service are negative for evidence of knee problems, and at the March 1991 separation examination, the clinical evaluation of the lower extremities was shown to be normal. In addition, in the March 1991 medical history report, the Veteran denied a history of a trick or locked knee.

The post-service treatment records reflect that the Veteran was first seen with complaints of bilateral knee pain in November 2000.  Private records issued from Comanche County Memorial hospital, and dated in November 2000, reflect that the Veteran injured both his knees after a slip and fall accident. X-rays of the left knee revealed well-maintained joint spaces, and fragmentation of the fibular lateral aspect of the patella that was either "a normal variant or post trauma."  VA progress notes dated in December 2000 reflect the Veteran's reported history of a left knee injury during basic training.  A December 2000 radiology report reflects that the Veteran underwent an x-ray of his knees, and the findings produced were negative for signs of a fracture or dislocation.  The Veteran was however assessed with having mild bilateral osteoarthritis.  A November 2001 Emergency Department Triage and Assessment report issued at Comanche County Memorial hospital reflects that the Veteran's right knee buckled after he stood up.  The Veteran denied any recent trauma, and on a scale of one to ten (with one being the least level of pain and ten being the highest) he rated his pain level at a 10.  An x-ray of the right knee was negative for fracture or joint effusion but did reveal sclerotic bone density involving the anterior surface of the patella which was "probably post traumatic." 

Treatment records dated in April 2004, and issued from Southwestern Medical Center Emergency Services, reflect that the Veteran was admitted with an admitting diagnosis of left knee pain.  The Veteran stated that he developed left knee pain while performing janitorial duties the day before.  He was diagnosed with a contusion/strain of the left knee, placed in a left knee immobilizer and given crutches. 

The Veteran was afforded a VA examination in connection to his bilateral knee disorder in February 2006, during which time he provided his military history and recounted how he hyperextended both of his knees in 1986 while in basic training.  The Veteran reported to have progressive pain in his knees which had worsened since his years in the military.  He also described the pain in both knees as sharp, excruciating and present all the time.  According to the Veteran, he has not been employed since 2004, given that the medication for his pain leaves him feeling less than alert, and he no longer feels safe working as a cab driver.  The Veteran also stated that his knee pain interferes with his activities of daily living, adding that any time he stands, walks or lifts anything heavy, he experiences increased pain.  He also added that he has to brace himself when he is sitting or standing, especially when he is grooming, bathing, or using the toilet.  After conducting a physical examination of the Veteran, and reviewing x-rays taken of his knees, the VA examiner diagnosed the Veteran with having degenerative joint disease of the bilateral knees.  The VA examiner concluded that it is less likely than not that the Veteran's bilateral degenerative joint disease of the knees is related to his period of service.  In reaching this conclusion, the VA examiner acknowledged the Veteran's in-service complaints of, and treatment for, knee pain in 1986 and 1988.  She noted however that the post-service evidence of record was clear for any additional complaints of, or treatment for, right or left knee symptoms until 2000 and 2001 when he was treated for his knee symptoms at Comanche County Memorial Hospital.  According to the VA examiner, x-rays of the knees were unremarkable, and the first actual documentation of degenerative joint disease was in 2003.  Based on her review of the evidence, the VA examiner reasoned that "it does not appear that chronicity of his knee pain has been established and...The records are silent for knee problems between 1988 and 2000." 

The more recent treatment records reflect that the Veteran underwent another VA examination (Disability Benefits Questionnaire) in connection to his knee disabilities in September 2014.  Based on his discussion with, and evaluation of, the Veteran, the VA physician who evaluated the Veteran's left knee disability determined that the Veteran experiences limited range of motion and diminished strength in the left knee due to the total knee arthroplasty he underwent in 2014.  The VA physician who evaluated the Veteran's right knee disability also noted that the Veteran experiences significant pain in the right knee and is thus unable to tolerate activity involving stooping, lifting, kneeling and stair climbing.

In an October 2015 opinion, the Veteran's primary care provider, Dr. E. at the Lawton VA Outpatient clinic, noted that the Veteran had been a patient at their clinic for a few years, and one of the conditions he had been treated for was osteoarthrosis of the knees.  Dr. E. asserted that a majority of the Veteran's knee problems started during or just after his military service, and added that the Veteran believed that his knee osteoarthrosis should be service-connected.  Dr. E. noted that the Veteran was currently service-connected for bilateral tinnitus, pseudofolliculitis barbae, and a residual of post-operative right inguinal hernia scar.  When asked whether the Veteran's bilateral knee condition could be considered secondary or adjunct to any of the above-listed service-connected disabilities, Dr. E. marked yes, and then wrote that the Veteran had undergone two total knee replacement procedures, and had also been given a back brace to wear.

Then, in August 2016, an additional examination was provided.  The examiner opined that it is less likely than not that the Veteran's left knee arthritis was incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner noted that the Veteran had been treated in service for an injury.  However, the examiner noted that the last encounter on July 2, 1986, showed that the condition had resolved with no complaints and that there were no subsequent encounters pertaining to the left knee.  The examiner also noted that the Veteran was able to complete his enlistment without apparent difficulty.  The examiner noted that the discharge examination from March 1991 noted the history of a knee injury but there was no current complaint noted.  

The examiner also opined that the Veteran's right knee condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner noted that the Veteran had a right knee injury in 1988 but that there were no follow-up encounters found.  The examiner noted that an encounter from March 1989 did not mention any knee problem and that the discharge examination noted a history of a knee injury but no current symptoms were noted.  The Veteran was able to complete his enlistment without additional complaints and the VA records show that the first complaint of right knee pain was in 2004, several years after the 1988 injury, which by all indications had resolved as no subsequent complaints were found in the records.  

The examiner also provided the opinions that the Veteran's left and right knee disabilities were not at least as likely as not proximately due to or aggravated by any of his service-connected disabilities.  The examiner noted that he had reviewed the entire claims file and found that there was no evidence connecting the current knee conditions to service.  

In sum, the Board finds the VA examinations and opinions from February 2006 and August 2016 to be highly persuasive to the issue at hand.  Here, the VA examiners' conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records and VA treatment records; physical examination; and acknowledgement of the Veteran's lay contentions.  Moreover, the VA opinions are accompanied by sufficient explanations and reference to pertinent evidence of record.  The examiners noted the Veteran's history and opined that the current disability is unrelated to the Veteran's period of service, to include the injuries he sustained therein.  By way of explanation, the examiner specifically noted the length of time that passed without complaint after the injuries in service.  The examiner also specifically indicated that the Veteran had denied any problems related to his knees at separation.  Regarding whether the Veteran's bilateral knee disabilities were related to any of his service-connected disabilities, the examiner considered this and found that there was no evidence linking the knee conditions to his service-connected conditions, which include bilateral tinnitus, pseudofolliculitis barbae, and a residual of post-operative right inguinal hernia scar.

In so finding, the Board is placing greater probative weight on the VA examinations than on the October 2015 private physician's opinion.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, as compared to the very extensive examination reports and opinions provided by the VA examiners, the October 2015 private opinion does not provide the same level of analytical discussion regarding the etiology of the Veteran's bilateral knee disability.  There was no rationale provided and no detailed explanation regarding how the examiner had determined that the knee disabilities may be related to the service-connected disabilities.  As such, the Board assigns little probative value to the October 2015 private opinion.  In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.

The Board also acknowledges the Veteran's assertions throughout his appeal that his right knee condition and left knee arthritis are related to his military service, to include as due to the injuries he sustained during his period of active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of arthritis or chronic musculoskeletal disabilities, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his currently-diagnosed a right knee condition and left knee arthritis is related to his military service requires medical expertise that the Veteran has not demonstrated because such disabilities can have many causes and medical expertise is required to determine the diagnosis and etiology of such a disease.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that right knee condition and left knee arthritis is related to his period of service or to his service-connected disabilities.

Further, while the Veteran is competent to report the symptoms related to his knees, to include any chronicity of those symptoms, once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

While the Veteran is competent to report such symptoms, in the present case, the Board finds that the Veteran's statements regarding onset and continuity of his right knee symptoms cannot be deemed credible.

As noted, the Veteran's service treatment records showed that he complained about knee pain in service, but that on separation he did not report any continued problems with either knee.  The Board notes that the absence of documented in-service treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran also applied for service connection benefits in August 1989, but he did not claim anything related to his knees.  His first claim related to his knees was in 1996, over five years after his separation from service.  Thus, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience his claimed symptoms until many years after his injury.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Finally, though degenerative joint disease, or arthritis, is considered a chronic disease for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  There is also no persuasive credible lay evidence that degenerative joint disease manifested to a compensable degree within one year following the Veteran's discharge from service.  The diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Therefore, service connection for arthritis is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Additionally, the Veteran has not reported continuity of symptomatology.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's a right knee condition or left knee arthritis were a result of service.  The Board has considered the Veteran's assertion that his disabilities are related to service, to include the injuries he sustained during active duty.  However, the VA examiner who examined the Veteran and reviewed his claims file concluded that the Veteran's bilateral knee disabilities are not a result of his service, to include the injuries he sustained therein.  Additionally, although the possibility of the Veteran's bilateral knee disability being related to his other service-connected disabilities was raised by the October 2015 statement from the Veteran's physician, the VA examiner who conducted a thorough examination of the evidence did not find that the Veteran's knees were related to any of his service-connected disabilities.  And, as discussed above, the October 2015 opinion is not afforded much probative weight due to the lack of detail or rationale in the opinion.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's bilateral knee disabilities are related to his military service or to his service-connected disabilities.  Accordingly, service connection is not warranted for these disabilities on any basis.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

2.  Extraction of teeth

The Veteran primarily contends that the extraction of his teeth was secondary to his bilateral knee disorder.

During his hearing, the Veteran testified that in June 2004, he was informed by his physician that he had to have his teeth extracted in order to undergo a total knee replacement procedure.  According to the Veteran, he was informed that his cartilage could be deteriorating due to some type of gum disease found in his gum line, and thus they had to ensure that he did not have anything on his gum line in order to perform the surgery.  The Veteran stated that thirteen of his teeth were extracted during this procedure, and although he was discharged and sent home soon after the procedure, his mother drove him to the Emergency Room at Southwestern Medical Center the very next day due to the fact that his gums were bleeding excessively following his multiple tooth extraction.  See Hearing Transcript, pages 19-22.

The evidence shows that the Veteran has been diagnosed with the claimed disorder, the teeth extraction.  The June 15, 2014 oral surgery report reflects that the Veteran underwent the multiple tooth extraction procedure.  Records issued from Southwestern Medical Center Emergency Services in Lawton, Oklahoma, and dated on June 16, 2014, reflect that the Veteran was admitted to this facility with an admitting diagnosis of "gums bleeding"/"post tooth extraction."  After evaluating the Veteran, the treatment provider diagnosed him with bleeding following his dental extraction.  The Board therefore finds that the evidence demonstrates a current diagnosis, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In this case, the evidence does not show and the Veteran does not contend that his teeth extractions were incurred during or related to service.  There is also no indication in the record of continuity of symptoms of diabetes since service. Accordingly, service connection on such a direct basis is not warranted.

Instead, the Veteran has contended that his teeth extractions were related to his bilateral knee disabilities.  The Board notes that the Veteran was assessed with having a dental disorder not otherwise specified (NOS) in June 2004.  Upon physical examination of the Veteran's dental condition, the staff dentist observed "poor OH, multiple teeth decay, heavy plaque/calculus, BOP" and the tentative treatment plan included: 1) "[m]ultiple extraction on tooth # 3, 5, 6, 9, 10, 11, 21, 23, 24, 25, 26 with [a]lveloplasty Max arch, 2) SC/RP, 3) Operative #18/31 E/E maybe possible for full crown coverage [and], 4) C/P."  The staff dentist wrote that the Veteran was scheduled for multiple extractions with alveloplasty with an oral surgeon.  In the Dental/Oral surgery outpatient consultation form, it appears that the Veteran was referred to the dental unit by the orthopedic unit, and that a provisional diagnosis of dental caries was provided. In the reason for request section, it was noted that the Veteran "needs a left total knee replacement with extremely poor dentition" and that the Veteran would "need dental extractions prior to knee replacement."

To the extent that the Veteran argues that his teeth extraction was secondary to his residuals of his bilateral knee disabilities, the Board notes that service-connection for either a left or right knee disability has been denied.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability and the condition said to be proximately due to the service-connected disability.  See Buckley v. West, 12 Vet. App. 76, 84 (1998).  However, secondary service connection cannot be granted because the Veteran is not service-connected for either of his claimed knee disabilities. 38 C.F.R. § 3.310.


	(CONTINUED ON NEXT PAGE)




As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for teeth extraction.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	B. Muetzel, Counsel

Copy mailed to:  Disabled American Veterans


Department of Veterans Affairs


